Citation Nr: 1012127	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 
1971.  He served in Vietnam from December 1970 to November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to service 
connection for PTSD.  This matter was remanded in December 
2007.  A review of the record shows that the RO has complied 
with all remand instructions to the extent possible.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not participate in combat and his claimed 
inservice stressors have not been corroborated.

2.  A psychiatric disability, to include PTSD, was not 
manifested during active service or for many years 
thereafter.   

CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by the Veteran's active duty service, nor 
may in-service incurrence be presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2003.  In January 2008, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to service 
connection, any questions as to the appropriate disability 
rating and effective dates to be assigned are rendered moot.  
Thus, VA has satisfied its duty to notify the appellant.

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to a psychiatric disability, to include PTSD, so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology of this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the Veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of this injury in service.  Moreover, given the 
absence of any competent evidence of the claimed post-service 
disability until more than 23 ears after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2009) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

The Veteran's service personnel records reflect that he did 
not have combat duty.  If a claimant did not engage in combat 
with the enemy, or claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310- 311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran's service treatment records, including a November 
1971 Report of Medical Examination for separation purposes, 
contain no findings attributed to any psychiatric disorder, 
to include PTSD.

VA outpatient treatment records dated in May 2003 reflect 
that the Veteran was assessed with bipolar affective disorder 
in 1995.  In August 2003, it was noted that the Veteran had 
been treated for bipolar disorder since 1993-94.  It was 
noted by way of history that his first hospitalization for 
mental reasons was in 1994.  In November 2005, the Veteran 
was assessed with depression and alcohol abuse in remission.  
The assessment in 2009 was bipolar disorder; alcohol/cocaine 
abuse in remission.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
mental disabilities are etiologically related to service or 
any incident therein.  On separation from service, his 
psychiatric condition was clinically evaluated as normal.  
The clinically normal findings on separation examination are 
significant in that they demonstrate that trained military 
medical personnel were of the opinion that no mental 
disability was present at that time.  The Board views the 
examination report as competent evidence that there was no 
mental disability at that time.  

Moreover, the Board notes that the lack of any evidence of 
continuing mental disability for over 23 years between the 
period of active duty and the evidence showing a mental 
disability is itself evidence which tends to show that no 
mental disability was incurred as a result of service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board has considered the Veteran's own lay statements to 
the effect that a mental disability was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between a mental disability and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a mental disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

With regard to the issue of service connection for PTSD, the 
Board notes that VA outpatient treatment records dated in May 
2003 reflect that the Veteran was assessed with PTSD.  The 
Board accepts the diagnosis of PTSD.  However, in Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  Thus, this 
appeal turns on the questions of whether the Veteran's 
alleged stressors have been or could be verified and, if so, 
whether such verified stressor can be linked to a diagnosis 
of PTSD.

In a stressor statement, the Veteran stated that there was a 
grenade attack on a Vietnamese village in August 1971 or 
September 1971.  A December 2009 memo reflects that the U.S. 
Armed Services Center for Research of Unit Records (now known 
as the U. S. Army and Joint Services Records Research Center 
(JSRCC)) was unable to verify the Veteran's alleged 
stressors.  
 
In sum, the Board finds that the Veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; it has 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  He has not produced any 
witness who can corroborate his testimony.  The Veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a verified in-service stressor.  

As there is a preponderance of the evidence against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for a psychiatric 
disability, to include PTSD, must be denied.  38 U.S.C.A. 
§ 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. 
App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is not warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


